          Case 1:20-cv-01419-APM Document 97 Filed 08/19/20 Page 1 of 9



                        UNITED STATES DISTRICT COURT FOR
                            THE DISTRICT OF COLUMBIA



DOMINGO ARREGUIN GOMEZ, et al.,           )
                                          ) DEFENDANTS’ OPPOSITION TO
Plaintiffs,
                                          ) PLAINTIFFS’ EMERGENCY
                                            MOTION TO COMPEL
v.                                        )
                                          )    Case No. 20-cv-01419 (APM)
DONALD J. TRUMP, et al.,                  )
                                          )
Defendants.                               )
                                          )
                                          )
MOHAMMED ABDULAZIZ                        )
ABDUL MOHAMMED, et al.,                   )
                                          )
Plaintiffs,
                                          )     Case No. 20-cv-01856 (APM)
v.                                        )
                                          )
MICHAEL R. POMPEO, et al.,                )
                                          )
Defendants.                               )
                                          )

AFSIN AKER, et al.,                       )
                                          )
Plaintiffs,                               )
v.                                        )    Case No. 20-CV-01926 (APM)
                                          )
DONALD J. TRUMP, et al.,                  )
                                          )
Defendants.                               )
                                          )
                                          )
            Case 1:20-cv-01419-APM Document 97 Filed 08/19/20 Page 2 of 9




  CLAUDINE NGUM FONJONG, et al.,                        )
                                                        )
  Plaintiffs,                                           )
  v.
                                                        )
                                                          Case No. 20-cv-02128 (APM)
  DONALD J. TRUMP, et al.,                              )
                                                        )
  Defendants.                                           )
                                                        )
                                                        )
                                                        )
  CHANDAN PANDA, et al.,                                )
                                                        )
  Plaintiffs,                                           )
                                                        )
  v.                                                      Case No. 20-cv-01907 (APM)
                                                        )
  CHAD F. WOLF, et al.,                                 )
                                                        )
  Defendants.                                           )
                                                        )
                                                        )



                                        INTRODUCTION

       The Court should deny Plaintiffs’ “emergency” motion to compel,” ECF No. 96.

Plaintiffs failed to comply with the Local Civil Rule 7(m) before filing the motion. This alone is

grounds to deny Plaintiffs’ motion. To the extent to Court permits Plaintiffs to proceed, it should

deny Plaintiffs’ request or otherwise conduct an in camera review of the administrative record to

determine whether the redacted material at issue is privileged, and if it is not, whether it falls

within the scope of the Court’s discovery order.

                                           ARGUMENT

       1.       Plaintiffs failed to comply with LCvR 7(m).

       The Court should deny Plaintiffs’ Emergency Motion to Compel for failure to comply

with Local Civil Rule 7(m). Plaintiffs did not make any “good-faith effort to determine whether

                                                   2
          Case 1:20-cv-01419-APM Document 97 Filed 08/19/20 Page 3 of 9




there is any opposition to the relief sought and, if there is, to narrow the areas of disagreement”

before filing their motion for expedited discovery. The Court should deny Plaintiffs’ request on

this basis alone.


         Local Civil Rule 7(m) is clear:

         Before filing any nondispositive motion in a civil action, counsel shall discuss
         the anticipated motion with opposing counsel in a good-faith effort to determine
         whether there is any opposition to the relief sought and, if there is, to narrow the
         areas of disagreement … [and] a party shall include in its motion a statement that
         the required discussion occurred, and a statement as to whether the motion is
         opposed.


         LCvR 7(m). Under this Rule, a “good-faith” effort means that parties must take “real

 steps to confer.” Ellipso, Inc. v. Mann, 460 F. Supp. 2d 99, 102 (D.D.C. 2006) (quoting United

 States ex rel. K & R Ltd. P’ship v. Mass. Hous. Fin. Agency, 456 F. Supp. 2d 46, 52 (D.D.C.

 2006)) (internal quotation marks omitted). Courts in this jurisdiction enforce this rule and have

 denied non-dispositive motions for failure to comply. English v. Washington Metro. Area

 Transit Auth., 293 F. Supp. 3d 13, 16 (D.D.C. 2017) (citing Ellipso, Inc., 460 F. Supp. 2d at 102

 (denying parties’ discovery motions “because the parties have not complied with Local Civil

 Rule 7(m).”); Pogue, 235 F.R.D. at 529 (denying defendants’ motion to compel for failure “to

 confer with opposing counsel in an attempt to resolve the dispute before filing a non-dispositive

 motion” under both the Federal Rules and Local Civil Rule 7(m)); Equal Rights Ctr. v. Post

 Properties, Inc., 246 F.R.D. 29, 31 (D.D.C. 2007) (noting that “[f]ailure to comply with the duty

 to confer requirement ... is grounds for dismissing a motion to compel.”) (citing cases); Walker

 v. Dist. of Columbia, 317 F.R.D. 600, 605 (D.D.C. 2016) (noting “similar cases where movants

 have overlooked their duties under ... the Local Rules” and “judges in this Circuit have ... denied

 the motion to compel.”).


                                                  3
         Case 1:20-cv-01419-APM Document 97 Filed 08/19/20 Page 4 of 9




        Here, Plaintiffs cannot plausibly argue that they took any “real steps to confer” before

filing their motion in the early hours of August 19, 2020. See Ellipso, Inc., 460 F. Supp. 2d at

102. Moreover, Plaintiffs’ motion does not include any certification of compliance with LCvR

7(m) or Fed. R. Civ. P. 37(a)(1) (requiring that a motion to compel discovery “include a

certification that the movant has in good faith conferred or attempted to confer with the person

or party failing to make ... discovery in an effort to obtain it without court action”).

        Plaintiffs’ counsel’s assertions that he was “unsuccessful to ascertain Defendants’ position”

[sic] and that his emails to government counsel “went unanswered,” MTC, ECF No. 96 at 3, are false.

On Tuesday, August 18, 2020 at 2:16 PM, Plaintiffs’ counsel sent a single email message to government

counsel, indicating that he “plan[ned] on filing a Motion to Compel Production Administrative Record

tonight” and “would like to meet and confer before close of business today on the issue.” The fact that

Plaintiffs’ counsel’s assertion that his email to Assistant United States Attorney (“AUSA”) Robert

Caplen “went unanswered” is due to the fact that Plaintiffs’ counsel sent this email to an incorrect email

address, robert.caplen@usdoj.com, and apparently overlooking any non-delivery receipt. See Email,

attached as Ex. A (emphasis added). AUSA Caplen never received any such email.

       Nonetheless, other government counsel replied promptly to counsel’s email. Despite Plaintiffs’

assertion that their email to Christopher Lyerla “went unanswered,” Mr. Lyerla replied to him at 2:47

PM. See Email, attached as Ex. B. Plaintiffs’ counsel had demanded to meet and confer on August 18,

2020, the very afternoon that the government’s 75-page omnibus response to Plaintiffs’ Motion for

Preliminary Injunction in all the instant actions was due. See Order, ECF 57. Thus, in his reply email,

Mr. Lyerla explained that government counsel were unavailable that day in light of the consolidated

briefing deadline, but expressed willingness to meet and confer the very next day, at Plaintiffs’

convenience. See Ex. B. Also, Mr. Lyerla informed Plaintiffs’ counsel of a development that may very



                                                    4
         Case 1:20-cv-01419-APM Document 97 Filed 08/19/20 Page 5 of 9




well have affected (apparently not) their decision to file the Motion to Compel in the first place:

Defendants’ were reconsidering some of the redactions made to the administrative record at issue. Id.

The State Department had already been planning to produce a less-redacted version of the

administrative record that may address Plaintiffs’ concerns. Indeed, Mr. Lyerla invited Plaintiffs’

counsel to discuss this further in their meet and confer. Id.

        Plaintiffs’ request gave government counsel a short amount of time in the rest of the

afternoon to determine the government’s position on their demand for a “complete”

administrative record, which would require, at a minimum, further consultation with the

Department of State. Then, with no further communication, Plaintiffs filed their motion that at

1:55 AM. See ECF 96.

        Plaintiffs’ single email communication on the afternoon of the government’s deadline to

respond to their Motion for Preliminary Injunction amounted to “perfunctory action” rather than

any good faith attempt to take “real steps to confer” with counsel about the government’s

position. United States ex rel. Pogue v. Diabetes Treatment Ctrs. of Am., Inc., 235 F.R.D. 521,

529 (D.D.C. 2006) (indicating that under LCvR 7(m), the movant’s “obligation to confer may

not be satisfied by perfunctory action, but requires a good faith effort to resolve the non-

dispositive disputes that occur in the course of litigation.”). The Court should deny Plaintiffs’

motion on this basis alone. Washington Metro. Area Transit Auth., 293 F. Supp. 3d at 16.

        2.     The Court should deny Plaintiffs’ request or otherwise conduct an in camera
               review of the unredacted record.

        If the Court permits Plaintiffs to proceed, it should deny Plaintiffs’ request or otherwise

conduct an in camera review of the unredacted record to determine whether the redacted material

at issue is privileged, and if it is not, whether it falls within the scope of the Court’s discovery

order. See Oceana, Inc. v. Pritzker, 217 F. Supp. 3d 310, 318 – 19 (D.D.C. 2016) aff’d 920 F.3d


                                                     5
        Case 1:20-cv-01419-APM Document 97 Filed 08/19/20 Page 6 of 9




855 (D.C. Cir. 2019).

       On August 13, 2020, the Court ordered Defendants to produce “a certified administrative

record containing all policies, guidance, directives, orders, cables, or communications by the

United States Department of State that implement, carry out, or administer Proclamations 10014

and 10052.” ECF No. 77 at 3. The Court further indicated that “[i]f the administrative record

requires any redactions, Defendants shall provide the court with an unredacted copy.” Id.

       On August 17, 2020, in compliance with the Court’s Order, ECF No. 77, Defendants

provided Plaintiffs with an electronic copy of the administrative record via email. See Notice,

ECF No. 91. Because the record included redacted material, Defendants provided the Court with

an unredacted copy. Id. Plaintiffs now request “an order compelling Defendants to provide

Plaintiffs with unredacted copies of the State Department Cable 20 STATE 30920 and the four

Webinars providing instructions to Consular Offices on July 1, July 15, July 29, and August 12,

2020.” ECF No. 96 at 3. The Court should deny Plaintiffs’ request because Plaintiffs make no

showing that “the communications [they] seek[] contain factual material not otherwise included

in the record.” See Oceana, Inc., 217 F. Supp. 3d at 318–19. Instead, Plaintiffs make the

unsupported allegation that “Cable 20 STATE 30920 appears to be the operative cable in the

initial suspension of adjudication of diversity visa applications” and that they “fear the awkward

possibility that many of the documents that are being shown were created for post-hoc

rationalization that further litigation goals.” ECF No. 96 at 6. This is insufficient under D.C.

Circuit law. Cf. Oceana, Inc. v. Ross, 920 F.3d 855, 865 (D.C. Cir. 2019) (“The federal rules do

not require parties to provide logs of all documents that were not produced because they were

deemed immaterial or irrelevant. It would be quite odd to require a different procedure in agency

review cases, particularly since ‘the designation of the Administrative Record, like any



                                                6
        Case 1:20-cv-01419-APM Document 97 Filed 08/19/20 Page 7 of 9




established administrative procedure, is entitled to a presumption of administrative regularity.’”)

(quotations and citations omitted).

       Alternatively, the Court should conduct an in camera review of the unredacted record to

determine whether the material requested is privileged, and if it is not, whether it constitutes a

“significant omission.” See Oceana, Inc., 217 F. Supp. 3d at 318–19.

       Additionally, Defendants note that the Department of State is preparing a revised

administrative record and will provide it to Plaintiffs by close of business eastern time on August

20, 2020. If the record includes redacted material, Defendants will provide the Court with an

unredacted copy.

       Finally, Defendants maintain that they are providing the administrative record in

compliance with the Court’s Order, ECF No. 77, but do not waive their argument that the

Plaintiffs in this consolidated action fail to challenge a final agency action that is subject to

judicial review.

                                        CONCLUSION

       Defendants, therefore, request this Court to deny Plaintiffs’ motion, or in the alternative,

strike the motion. Further, Defendants’ will produce to Plaintiffs an electronic copy of the

amended Administrative Record, with redactions, and an electronic copy to the Court, without

redactions, by close of business on August 20, 2020. Defendants submit to this Court that such

production does not waive their argument that Plaintiffs in this consolidated action fail to

challenge a final agency action that is subject to judicial review.

August 19, 2020                                       ETHAN P. DAVIS
                                                      Acting Assistant Attorney General, Civil
                                                      Division

                                                      WILLIAM C. PEACHEY
                                                      Director, Office of Immigration Litigation,
                                                      District Court Section

                                                 7
Case 1:20-cv-01419-APM Document 97 Filed 08/19/20 Page 8 of 9




                                  COLIN A. KISOR
                                  Deputy Director

                                  GLENN M. GIRDHARRY
                                  Assistant Director

                                  /s/ James J. Wen
                                  Trial Attorney
                                  U.S. Department of Justice, Civil Division
                                  Office of Immigration Litigation
                                  District Court Section
                                  Washington, D.C. 20044
                                  (202) 532-4142
                                  James.J.Wen@usdoj.gov

                                  JULIAN M. KURZ
                                  Trial Attorney

                                  CHRISTOPHER T. LYERLA
                                  Trial Attorney

                                  BENTON YORK
                                  Trial Attorney

                                  Attorneys for Defendants




                              8
         Case 1:20-cv-01419-APM Document 97 Filed 08/19/20 Page 9 of 9



                             CERTIFICATE OF SERVICE

       I hereby certify that on August 19, 2020, I electronically filed the foregoing document with

the Clerk of the United States District Court for the District of Columbia by using the CM/ECF

system. Counsel in the case are registered CM/ECF users and service will be accomplished by the

CM/ECF system.



                                                   /s/ James J. Wen
                                                   Trial Attorney
                                                   U.S. Department of Justice
                                                   Civil Division
